 

Exhibit 10.64

 

THIRD ADDENDUM

to

Employment Agreement

of

Timothy Crew

 

This Third Addendum (the “Third Amendment”) to the Employment Agreement of
Timothy Crew, is entered into as of this 24th day of August 2020, between
Lannett Company, Inc. (the “Company”) and Timothy Crew (“Mr. Crew”) (together,
the Company and Mr. Crew shall be known as the “Parties”).

 

RECITALS

 

WHEREAS, Mr. Crew entered into an Employment Agreement with the Company as of
January 1, 2018 (“Employment Agreement”) and a First Addendum as of March 28,
2018;

 

WHEREAS, the Parties entered into a Second Addendum to the Restated Employment
Agreement (“Addendum”) effective as of July 1, 2018, wherein the Parties
clarified that Section 10 of the Employment Agreement, which contains a
confidentiality provision, shall not preclude Executive from voluntarily
disclosing confidential information to governmental officials or participating
in investigations into suspected violations of law without first notifying or
obtaining the consent of the Company;

 

WHEREAS, the Parties wish to amend further the Employment Agreement to provide
the Board the authority to seek reimbursement of incentive compensation paid to
Executive in certain instances as more fully set forth herein, in the event the
Company is required to restate its financial statements as a result of fraud or
misconduct (the “Claw Back Provision”);

 

WHEREAS, in consideration for Executive agreeing to the inclusion of a Claw Back
Provision in the Employment Agreement, the Company agrees to revise and clarify
Executive’s rights under paragraph 9(c) of the Employment Agreement in the event
of a Change in Control of Company;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Parties agree as follows:

 

1.Capitalized Terms. All capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Employment Agreement.

 

2.Claw Back Provision.  Executive agrees that, should the Company be required to
prepare and issue a material accounting restatement caused by fraud or other
misconduct in connection with any financial reporting requirement under the
securities laws, and should Executive be found to have participated in or knew
or should have known about such fraud or misconduct and took no action to
prevent it, the Board may, in its discretion, seek reimbursement of the
difference in the amount of any cash based incentive and performance equity
awarded to Executive during the three year period following the first public
issuance or filing of the financial document in question and the amount, if any,
of cash based incentive pay or performance equity Executive would have received
if such incentive pay or equity based compensation were awarded under the
restated financial statement.

 



 

 

 

3.Paragraph 9(c) is deleted in its entirety and replaced with the following:

 

If Executive is notified that he is being terminated by Company without Cause,
or resigns for Good Reason, in connection with or within twenty four (24) months
following a Change in Control of Company, Executive will be entitled, in
addition to the Standard Entitlements payable in accordance with Section 9(a),
the benefits set forth in Section 9(b)(i), (ii) and (iii). In connection with
any Change in Control of Company, any outstanding unvested Company stock
options, restricted stock and TSRs awarded to Executive prior to the Change in
Control shall be treated in accordance with the applicable provision of the
Company’s Long Term Incentive Plan regarding a Change in Control of Company and
any stock options, restricted stock and TSRs awarded subsequent to the Change in
Control shall be treated in accordance with Section 9(b). For the purpose of
this Section 9(c), a written notice that Executive’s employment term is not
extended pursuant to Section 2 within the twenty-four (24) month period
following a Change in Control of Company shall be deemed to be a termination
without Cause, unless Executive and Company execute a new employment agreement
effective as of the date on which Agreement would otherwise have renewed. The
term “Change in Control of Company” shall mean the occurrence of a “change in
ownership of the Company,” a “change in effective control of the Company,” or “a
change in ownership of a substantial portion of the Company’s assets, each
within the meaning of Section 409A and Treasury Regulation
Section 1.409A-3(i)(5).

 

4.Miscellaneous. Except as set forth herein, all of the terms of the Employment
Agreement and the First Addendum and Second Addendum remain in full force and
effect. To the extent that there are inconsistencies between this Third Addendum
and the First Addendum, Second Addendum and/or Employment Agreement, the
provisions of this Third Addendum shall control and shall supersede the
applicable provisions of the First Addendum, Second Addendum and/or Employment
Agreement.

 



 

 

 

5.Counterparts. This Third Addendum may be executed in Counterparts, which
together shall constitute one Agreement.

 

IN WITNESS WHEREOF, each of the Parties hereby executes this Third Addendum to
the Employment Agreement as of the date first written above.

 

LANNETT COMPANY, INC.     By: /s/ Patrick Lepore   /s/ Timothy Crew   Patrick
LePore,   Timothy Crew   Chairman of Board of Directors  

 



 

 